Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephanie Lodise on March 17, 2022.
The application has been amended as follows: 
(Original) A compound of formula 1:


    PNG
    media_image1.png
    514
    351
    media_image1.png
    Greyscale

1

or a pharmaceutically acceptable salt thereof. 

(Currently Amended) A pharmaceutical composition comprising a therapeutically effective amount the compound defined in claim 1, or a pharmaceutically acceptable salt thereof. 

(Currently Amended) A method for treating neuropathic pain and/or itch in a subject in need thereof comprising administering to the subject a compound of claim 1, or a pharmaceutically acceptable salt thereof.

(Currently Amended) The method of claim 3, wherein the subject is in need of treatment of neuropathic pain.

(Currently Amended) The method of

 (Currently Amended) The method of claim 3wherein the subject is in need of treatment of itch.

 (Currently Amended) The method ofPruritus. 

(Currently Amended) The method of

(Currently Amended) The method of

(Currently Amended) The method of

 (Currently Amended) The method of claim 3, wherein the subject is in need of treatment of neuropathic pain and itch

(Cancelled) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Zeilhofer et al., US 10,786,513.  Zeilhofer discloses triazolo compounds useful as GABAA inhibitors similar to that of the present invention.  Zeilhofer et al., ‘513 patent, Col. 2, lns. 5-15; see also Id., Fig. 11.  However, the compound(s) disclosed in the prior art are substantially different from the specific species of the present invention; notably the presence of the a pyridazine moiety of the compound of the present invention.  There is no teaching or suggestion in the prior art to modify the prior art compound(s) to arrive at the compound of the present invention with a reasonable expectation of success.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992. The examiner can normally be reached Monday - Friday, 9:00 a.m. -5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/Primary Examiner, Art Unit 1625